Cite as 2013 Ark. 492

                 SUPREME COURT OF ARKANSAS
                                       No.   CR-12-218

FREDERICK DWAYNE MASON                             Opinion Delivered December   5, 2013
                  APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT,
                                                   SEVENTH DIVISION,
                                                   [NO. CR-07-1780]
STATE OF ARKANSAS
                                  APPELLEE         HONORABLE BARRY SIMS, JUDGE

                                                   AFFIRMED.


                                 JIM HANNAH, Chief Justice


       Appellant, Frederick Dwayne Mason, appeals from the denial of his petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37. Appellant was

convicted of two counts of aggravated robbery, two counts of theft of property, and one

count of second-degree battery, and he was sentenced to a total of 660 months in the

Arkansas Department of Correction. The court of appeals affirmed on direct appeal. See Mason

v. State, 2009 Ark. App. 794. Appellant then filed a petition for postconviction relief, which

the circuit court denied following a hearing. Appellant alleges the following errors on appeal:

(1) that trial counsel was ineffective for failing to move for a directed verdict, (2) that trial

counsel was ineffective for “opening the door” to prejudicial testimony, and (3) that trial

counsel was ineffective for failing to investigate and prepare for trial. We affirm the circuit

court’s order.

       On appeal from a circuit court’s ruling on a petitioner’s request for Rule 37 relief, this
                                    Cite as 2013 Ark. 492

court will not reverse the circuit court’s decision granting or denying postconviction relief

unless it is clearly erroneous. E.g., Prater v. State, 2012 Ark. 164, at 8, 402 S.W.3d 68, 74. A

finding is clearly erroneous when, although there is evidence to support it, the appellate court

after reviewing the entire evidence is left with the definite and firm conviction that a mistake

has been committed. Id., 402 S.W.3d at 74.

       The criteria for assessing the effectiveness of counsel were enunciated by the United

States Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). In asserting ineffective

assistance of counsel under Strickland, the petitioner must first show that counsel’s performance

was deficient. Williams v. State, 2011 Ark. 489, at 4, 385 S.W.3d 228, 232. This requires a

showing that counsel made errors so serious that counsel was not functioning as the “counsel”

guaranteed the petitioner by the Sixth Amendment. Id., 385 S.W.3d at 232. The reviewing

court must indulge in a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance. Id., 385 S.W.3d at 232. Second, the petitioner must show

that counsel’s deficient performance prejudiced the defense, which requires showing that

counsel’s errors were so serious as to deprive the petitioner of a fair trial. Id., 385 S.W.3d at

232. In doing so, the petitioner must show that there is a reasonable probability that, but for

counsel’s errors, the fact-finder would have had a reasonable doubt respecting guilt, which

means that the decision reached would have been different absent the errors. Id., 385 S.W.3d

at 232. A reasonable probability is a probability sufficient to undermine confidence in the

outcome of the trial. Id., 385 S.W.3d at 232–33. Unless a petitioner makes both Strickland

showings, it cannot be said that the conviction resulted from a breakdown in the adversarial


                                               2
                                     Cite as 2013 Ark. 492

process that renders the result unreliable. Id., 385 S.W.3d at 233.

       In his first point on appeal, appellant contends that trial counsel was ineffective because

he failed to move for a directed verdict at trial. He claims that the proof presented at trial was

insufficient to support a conviction because there was no direct evidence of his involvement

in the crimes. Specifically, he contends that victim Lionel Hampton’s identification of him

as a perpetrator was unreliable because Hampton could testify only that he saw appellant

exiting a residence some distance away from the crime scene and driving away in a vehicle

that resembled the dark Taurus that he saw on his street after he had been robbed. According

to appellant, Hampton’s cousin told Hampton that appellant was the culprit and that

Hampton did not actually see appellant during the commission of the crimes.

       At trial, Hampton testified that after he had been robbed in his home, he looked out

the window and saw a dark-colored, or black, Taurus exiting his street. Hampton stated that

he then called his cousin for a ride, and they drove around for about an hour looking for the

vehicle. Hampton testified that they located the vehicle parked at a nearby house and saw

appellant walk out of the house and toward the vehicle. Hampton said that his cousin “pretty

much identified him for me.” Little Rock Police Detective Robert Martin testified that

Hampton contacted him the day after the robbery and told him that he had been robbed by

a man in his neighborhood named “Pig.” Martin contacted several officers who worked in

that neighborhood, and one of the officers told him that “Pig” was known to police as Fred

Mason. Martin included a photo of appellant in a lineup shown to Hampton, and according

to Martin, Hampton “immediately and positively identified Mr. Mason as . . . one of the


                                                3
                                    Cite as 2013 Ark. 492

three that robbed him.” Hampton also testified that he picked appellant from a photo lineup

as one of the three men who had robbed him. According to Hampton, appellant put a gun

to his chest, held him down on a couch, and asked him for his keys.

       Appellant’s trial counsel, John May, testified at the postconviction hearing that he did

not move for a directed verdict because appellant had been identified as one of the robbers,

and it was for the jury to decide if that identification was credible. The State contends that

trial counsel was correct, that the circuit court could not have granted a directed verdict even

if trial counsel had moved for one, and that the appellate court could not have reversed

appellant’s conviction based on insufficient evidence. We agree. When a witness makes a

positive identification of a suspect, any challenge to the reliability of the identification

becomes a matter of credibility for the fact-finder to determine. E.g., Stipes v. State, 315 Ark.
719, 721, 870 S.W.2d 388, 389 (1994). The circuit court is not to assess credibility or resolve

conflicts in the testimony in considering a directed-verdict motion. E.g., Smith v. State, 337
Ark. 239, 245, 988 S.W.2d 492, 495 (1999); see also State v. Long, 311 Ark. 248, 251, 844
S.W.2d 302, 304 (1992) (“[W]hen a trial court exceeds its duty to determine the sufficiency

of the evidence by judging the credibility of the evidence, it commits an error that requires

correction.”). Any inconsistencies in testimony are for the jury to resolve, and the weight to

be given to witness-identification testimony is for the jury to decide. See, e.g., Davenport v.

State, 373 Ark. 71, 78, 281 S.W.3d 268, 273 (2008). Here, because a directed-verdict motion

would not have been successful, appellant cannot demonstrate that trial counsel was ineffective

for failing to make that motion. See Lowe v. State, 2012 Ark. 185, at 7, ___ S.W.3d ___, ___


                                               4
                                     Cite as 2013 Ark. 492

(per curiam) (stating that trial counsel cannot be ineffective for failing to make an argument

or objection that is without merit). Accordingly, he is not entitled to postconviction relief on

that basis.

        Appellant next contends that trial counsel was ineffective for “opening the door” to

prejudicial testimony when he asked Hampton on cross-examination if he had once reported

to the police that he had been robbed by appellant and appellant’s brother, Nicholas Mason.

Hampton stated that he thought the Mason brothers had previously robbed him, but he was

not sure. When trial counsel presented evidence that appellant’s brother had been incarcerated

at the time of the previous robbery, Hampton testified that one of the men who had

previously robbed him resembled appellant’s brother. Appellant argues that there was “no

possible benefit to be gained here, and no fathomable, let alone reasonable, strategic or tactical

basis” for trial counsel’s line of questioning.

        At the postconviction hearing, trial counsel testified that he was trying to show that

Hampton was biased against the Mason brothers because of his belief that they had previously

robbed him and that he was also trying to “create confusion of which brother did it.” Trial

counsel testified, “It was my intention to make the jury think about was it the brother, which

brother. It might’ve been his brother that did it instead of . . . Frederick himself. . . . I was

trying to suggest to the jury that it was Frederick’s brother that did it, was my trial strategy.”

Trial counsel stated that he did not tell the jury that appellant had previously robbed

Hampton. Rather, he stated, “I[t] was my strategy to plant the seed in the jury’s mind that

it was possibly the brother that did it and how did they know the difference.” Trial counsel


                                                  5
                                    Cite as 2013 Ark. 492

also stated that the evidence suggested that Hampton held a grudge against the Mason

brothers because of the previous robbery and that he was trying to “name these guys again.”

       The manner of questioning by a witness is by and large a very subjective issue about

which different attorneys could have many different approaches. E.g., Nelson v. State, 344 Ark.
407, 414, 39 S.W.3d 791, 796 (2001). When a decision by counsel is a matter of trial tactics

or strategy, and that decision is supported by reasonable professional judgment, then counsel’s

decision is not a basis for postconviction relief under Rule 37.1. E.g., Croy v. State, 2011 Ark.
284, at 5, 383 S.W.3d 367, 371 (2011) (per curiam). A court must indulge in a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance, and a claimant has the burden of overcoming this presumption by identifying

specific acts or omissions of counsel, which, when viewed from counsel’s perspective at the

time of the trial, could not have been the result of reasonable professional judgment. Id., 383

S.W.3d at 371.

       In the instant case, Hampton identified appellant as the perpetrator who held a gun on

him and demanded his keys during the robbery. Trial counsel attempted to discredit

Hampton’s testimony by showing that Hampton had earlier misidentified the Mason brothers,

that he had a grudge against them, and that he may have been mistaken about who robbed

him this time. We conclude that trial counsel’s tactical decision about how to cross-examine

Hampton was supported by reasonable professional judgment. As such, appellant is not

entitled to postconviction relief on this point.

       In his final point on appeal, appellant contends that trial counsel was ineffective for


                                               6
                                      Cite as 2013 Ark. 492

failing to investigate and prepare for trial. Specifically, appellant contends that trial counsel was

ineffective because he did not review the State’s case file prior to trial. In support of this claim,

appellant asserts that, on the day before trial, trial counsel asked for a continuance so he could

interview appellant’s brother, even though the State had already informed trial counsel that

appellant’s brother was a “key player” in the case.1 Appellant further asserts that trial counsel

was not adequately prepared to cross-examine victim Dettrus Johnson because he did not

receive a transcript of Johnson’s interview with the police until after the trial had begun.2

According to appellant, if trial counsel had read the case file, he would have interviewed

appellant’s brother and he would have realized that he did not have a transcript of Johnson’s

statement. For his part, trial counsel testified at the postconviction hearing that he reviewed

the case file prior to trial “probably 20-plus times at least.”

       To prevail on his claim that trial counsel was ineffective for failing to adequately

investigate and prepare for trial, the petitioner must show how a more searching pretrial

investigation or better preparation would have changed the results of the trial. See, e.g., Bond

v. State, 2013 Ark. 298, at 9, ___ S.W.3d ___, ___ (per curiam). Specifically, the petitioner



       1
        The record reflects that on the day before trial, trial counsel sought a continuance so
appellant’s brother could be extradited from South Carolina, where he was incarcerated.
       2
        On the day of trial, trial counsel moved to compel the State to produce a transcript
of Johnson’s statement. The prosecutor informed the circuit court that the transcript had
been “lost in the shuffle at the police department” and would be provided to trial counsel
before Johnson testified. The circuit court told counsel that it would take a break before
Johnson testified to allow trial counsel time to review the transcript. Trial counsel testified
at the postconviction hearing that, after he received the transcript, he “read it as many times
as I could.” He also testified that the circuit court called a break before Johnson testified.

                                                 7
                                    Cite as 2013 Ark. 492

must delineate the actual prejudice that arose from the alleged failure to investigate and

prepare for trial and demonstrate a reasonable probability that additional preparation and the

information that would have been uncovered with further investigation could have changed

the outcome of the trial. See, e.g., Bryant v. State, 2013 Ark. 305, at 9, ___ S.W.3d ___, ___

(per curiam).

       Here, however, appellant does not state the relevant facts that trial counsel would have

discovered had he adequately investigated and prepared the case. As such, his allegations are

conclusory and will not provide a basis for postconviction relief. This court has stated that,

as with any other claim of ineffective assistance of counsel, a petitioner cannot succeed merely

by alleging that counsel was not prepared or did not spend enough time on his or her case.

Camargo v. State, 346 Ark. 118, 129, 55 S.W.3d 255, 263 (2001). Rather, the petitioner still

must show the evidence or witnesses that would have been discovered had counsel properly

investigated the case and that, but for counsel’s lack of preparation, there is a reasonable

probability that the outcome of his trial or sentence would have been different. Id., 55 S.W.3d

at 263. Because appellant has failed to make such a showing, he is not entitled to

postconviction relief on this point.

       The circuit court did not clearly err in denying appellant’s petition for postconviction

relief. Accordingly, we affirm.

       Affirmed.

       John Wesley Hall, for appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.


                                               8